OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                           1 AUSTIN




H4floluhl4 H. sat i&Maria@
ciril Diatriat Attorsry
Dan88 aouaty
xb11~0, Tens

PUT   Birr




           rroB yeos lattu
fag ,a8 having be.0 8RbmAtt

             lAr tio 1 IM
                        m 6o t
                 Qnt in
&a 1Ylrarlans~v* mhftn4y,              mpL\*     wulr       apply with 4qtmt   rep40
w     the    4undatorJ      8Ot     w her4     qubWi.        ~8tbbkth44BPTt8
-14         .taJrmJudicial        knowl4~4     tIut   tb8    lkrad4rd of aim
l&ablirh&          by the latter act *Ii48 bow                adoptad 8&l b48 4001
isto f-:ui4ral-4": that *8~4h riXbd 8ir;l4 8fi44$4rb* i8
*not oaly baneffefal but ~148884x7 io thb      op4ntloa  OS
rallmad tralnssnd othormsaas oftmru            rtfktioa~n4 ia
Wndwtieg   bwlnum,   @v4P484nkl     at4 p rforata,  8nb 884i&1
aftafro;" and that the 44148 radar4    rould bo lp p llul   to
OUT    l148ti44     18W8.

                Wo agrbo rlth        your    4LUs4P8    Ss the que8ttoa8 a#
ld.4 .




                                  ATTORNEY GF2LX33AL
                                                   OF TEXAS